Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-6  have been submitted for examination
Claims 1-6  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claim 1 is  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,812,105 . Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:


Clm

Instant application
Clm

US Patent no.
10,812,105
1









A zero padding apparatus, comprising: a processor configured to generate a low-density parity check (LDPC) information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, which are not filled with 0, with at least a part of the BCH-encoded bit string; and 
memory configured to provide the LDPC information bit string to an LDPC encoder, 
wherein the BCH-encoded bit string is generated by using 12 polynomials corresponding to an LDPC code length of 16200 bits.
1























A zero padding method, comprising: deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of an LDPC information bit string and a length of a BCH-encoded bit string; selecting the groups using a shortening pattern order; filling all the bits of the groups with 0; and generating the LDPC information bit string by filling at least a part of remaining groups which are not filled with 0, with the BCH-encoded bit string, wherein the BCH-encoded bit string corresponds to variable length signaling information, wherein each of the groups includes 360 bits, the LDPC information bit strinq includes 3240 bits, and the LDPC encoder corresponds to an LDPC codeword whose length is 16200 and whose code rate is 3/15, 
wherein the shorteninq pattern order corresponds to an order of an 8th group indexed as 7, a 9th group indexed as 8, a 6th group indexed as 5, a 5th group indexed as 4, a 2nd group indexed as 1, a 3rd group indexed as 2, a 7th group indexed as 6, a 4th group indexed as 3, and a first group indexed as 0.


2.	Similarly, Claims 2-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of commonly owned patent no. 10,812,105.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.

3.	Claim 1 is  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,320,418 . Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,320,418
1









A zero padding apparatus, comprising: a processor configured to generate a low-density parity check (LDPC) information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, which are not filled with 0, with at least a part of the BCH-encoded bit string; and 
memory configured to provide the LDPC information bit string to an LDPC encoder, 
wherein the BCH-encoded bit string is generated by using 12 polynomials corresponding to an LDPC code length of 16200 bits.
1























A zero padding apparatus, comprising: 
a processor configured to generate a low-density parity check (LDPCj information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, 
which are not filled with 0, with the BCH-encoded bit string; and 
memory configured to provide the LDPC information bit string to an LDPC encoder, wherein the shorteninq pattern order corresponds to an order of a 5th group indexed as 4, a 2th group indexed as 1, a 6th group indexed as 5, a 3rd group indexed as 2, a 9th group indexed as 8, a 7th group indexed as 6, a 1st group indexed as 0, a 8th group indexed as 7, and a fourth group indexed as 3.


4.	Similarly, Claims 2-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of commonly owned patent no. 10,320,418.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.

5.	Claim 1 is  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,298,260 . Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,298,260
1









A zero padding apparatus, comprising: 

a processor configured to generate a low-density parity check (LDPC) information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, which are not filled with 0, with at least a part of the BCH-encoded bit string; and 
memory configured to provide the LDPC information bit string to an LDPC encoder, 
wherein the BCH-encoded bit string is generated by using 12 polynomials corresponding to an LDPC code length of 16200 bits.
1























A zero padding apparatus, comprising: 
a processor configured to generate a low-density parity check (LDPC) information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, which are not filled with 0, with the BCH-encoded bit string; and 
memory configured to provide the LDPC information bit string to an LDPC encoder, 
wherein the shorteninq pattern order corresponds to an order of an 8th Croup indexed as 7, a 9th group indexed as 8, a 6th group indexed as 5, a 5th group indexed as 4, a 2nd group indexed as 1, a 3rd group indexed as 2, a 7th group indexed as 6, a 4th group indexed as 3, and a first group indexed as 0; and wherein the LDPC codeword is used for parity permutation which is performed by group-wise interleaving corresponding to an order of group-wise interleaving and a part of parity bits of the LDPC codeword is punctured after the parity permutation.


6.	Similarly, Claims 2-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of commonly owned patent no. 10,298,260.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons as per claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. US publication no. 2015/0012803 (Hereinafter Jeong).
8.	In regard to claim 1, Jeong teaches:
A zero padding apparatus, comprising: 
a processor configured to generate a low-density parity check (LDPC) information bit string by deciding a number of groups whose all bits are to be filled with 0 using a difference between a length of the LDPC information bit string and a length of a BCH-encoded bit string, selecting the groups using a shortening pattern order to fill all the bits of the groups with 0, and filling at least a part of remaining groups, which are not filled with 0, with at least a part of the BCH-encoded bit string; and memory configured to provide the LDPC information bit string to an LDPC encoder, wherein the BCH-encoded bit string is generated by using 12 polynomials corresponding to an LDPC code length of 16200 bits.
(Figure 2, ref. (204) & (206) & (208) and sections [0047]-[0054] and [0106] in Jeong)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112